Powers, J.
[1, 2] To entitle one to public aid under G. L. 4219, two conditions must exist: He must be a poor perl son; and he must- be in need of assistance. One may be poor, and not need assistance; and he may need assistance and not be poor. It is not enough, under the section specified, that one of these conditions exists; both must be shown. In this respect, the person referred to in that section differs from the .one referred to in G. L. 4222; for the only requirement therein is that he shall be in need of relief, without regard to his financial condition. Danville v. Sheffield, 50 Vt. 243. The notice required by G. L. 4220 is a prerequisite to a suit for reimbursement, the object of which is to show that the case is one ■ necessitating ac*63tion by tbe town giving it. Randolph v. Roxbury, 70 Vt. 175, 40 Atl. 49. Unless the notice contains enough to show this, it is legally insufficient.
Tested by this rule, the notice before ns fails. It omits one of the essential conditions: It does not show that James Leno was a poor person.

Judgment affirmed.